DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 Sep. 2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. US 8,123,833 (hereafter Morita) and further in view of “Pressure regulator” Wikipedia published 27 Nov. 2014 (hereafter Pressure) and Saito et al. US 5,073,268 (hereafter Saito).

Regarding claim 1, Morita teaches a method (Fig 3) of producing functional water (hydrogen containing cleaning water) by using ultrapure water (water in tank 9, col 10 lines 22-26, col 4 lines 8-15), comprising:
a pressure regulation and pressurization step (step comprising pump 11) having
a pressurization step of pressurizing the ultrapure water with a feed water pump (11); and
a dissolution step (step comprising device 14) of dissolving functional gas (hydrogen at 14) imparting a specific function (col 2 lines 22-42) in the ultrapure water having the water pressure adjusted at the pressure regulation and pressurization step with a dissolving device (14), after the pressure regulation and pressurization step (as shown in Fig 3, where water from the pressure regulation and pressurization step at pump 11 feeds device 14).
Morita does not teach:
a pressure regulation step of regulating a water pressure of the ultrapure water by reducing the water pressure of the ultrapure water to an almost constant pressure with a pressure regulating valve and
wherein the water pressure of the ultrapure water is adjusted to 250 kPa to 300 kPa with an ultrapure water producing apparatus before the pressure regulation and pressurization step.
Pressure teaches a pressure regulation valve (first paragraph) where water regulation comprises a pressure regulation step of regulating a water pressure of water to an almost constant pressure with a pressure regulating valve in order to avoid damage to appliances (Water pressure reduction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrapure water delivery of Morita (from tank 9) by incorporating the pressure regulation step of Pressure in order to avoid damage to appliances (Water pressure reduction; Morita appliance of pump 11 or Morita applicant of heat exchanger 12).
Morita further teaches where the ultrapure water is fed to tank 9 before being fed to pump 11 (Fig 3).
Saito teaches ultrapure water production (Fig 2, col 1 lines 5-13) wherein the ultrapure water is adjusted to 2.5kg/cm2 at the outlet (col 8 lines 12-18, where 2.5kg/cm2 is about 245 kPa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrapure water feed to tank 9 of Morita by incorporating the 245 kPa ultrapure water pressure of Saito as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).
MPEP §2144.05 I states “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” The prior art 2.5kg/cm2 and the claimed range of 250 to 300 kPa are close, and thus a prima facie case of obviousness exists.

Regarding claim 3, Morita in view of Pressure teaches all the limitations of claim 1. Morita further teaches wherein the pressurization step is performed to pressurize the ultrapure water regulated to the almost constant pressure (pressure of col 5 lines 24-25) at the pressure regulation step (pressurization via pump 11).
Morita does not teach wherein the pressure regulation step is performed to regulate the water pressure of the ultrapure water to the almost constant pressure before the pressurization step.
Pressure teaches wherein the pressure regulation step is performed to regulate the water pressure of the ultrapure water to the almost constant pressure in order to avoid damage to appliances (Water pressure reduction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrapure water delivery of Morita (from tank 9) by incorporating the pressure regulation step of Pressure in order to avoid damage to appliances (Water pressure reduction; Morita appliance of pump 11).
The modification would result in wherein the pressure regulation and pressurization step comprising: wherein the pressure regulation step is performed to regulate the water pressure of the ultrapure water to the almost constant pressure before the pressurization step, and the pressurization step is performed to pressurize the ultrapure water regulated to the almost constant pressure at the pressure regulation step.

Regarding claim 4, Morita teaches a method (Fig 3) of producing functional water (hydrogen containing cleaning water) by using ultrapure water (water in tank 9, col 10 lines 22-26, col 4 lines 8-15), comprising:
a pressure regulation and pressurization step (step comprising pump 11) having a pressurization step of pressurizing the ultrapure water with a feed water pump (11); and
a dissolution step (step comprising device 14) of dissolving functional gas (hydrogen at 14) imparting a specific function (col 2 lines 22-42;) in the regulated ultrapure water at the pressure regulation and pressurization step with a dissolving device (14), after the pressure regulation and pressurization step (as shown in Fig 3, where water from the pressure regulation and pressurization step at pump 11 feeds device 14); and
Morita does not teach wherein the pressurization step is performed to pressurize the ultrapure water before the pressure regulation step; the pressure regulation step is performed to regulate the water pressure of the ultrapure water pressurized at the pressurization step, to the almost constant pressure.
Pressure teaches a pressure regulation valve (first paragraph) where water regulation comprises a pressure regulation step of regulating a water pressure of water to an almost constant pressure with a pressure regulating valve in order to avoid damage to appliances (Water pressure reduction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrapure water delivery of Morita (from tank 9) by incorporating the pressure regulation step of Pressure in order to avoid damage to appliances (Water pressure reduction; Morita appliance of heat exchanger 12).
The modification would result wherein the pressurization step is performed to pressurize the ultrapure water before the pressure regulation step; the pressure regulation step is performed to regulate the water pressure of the ultrapure water pressurized at the pressurization step, to the almost constant pressure.


Claims 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Pressure as applied to claim 1 above, and further in view of Malagi et al. US 8,882,084 B2 (hereafter Malagi).

Regarding claim 2, Morita in view of Pressure teaches all the limitations of claim 1. 
Morita does not teach a control step of controlling the feed water pump based on a water pressure of the functional water or a flow rate of the functional water flowing out of the dissolving device so that the water pressure of the functional water is kept at predetermined constant pressure.
Malagi teaches a functional water producing method (Fig 8) comprising a control step of controlling the feed water pump (pneumatic pump of Fig 8) based on a water pressure of the functional water or a flow rate of the functional water (gasified/carbonated water) flowing out of the dissolving device (10) so that the water pressure of the functional water is kept at a predetermined constant pressure in order to have a constant gas to water ratio (col 6 lines 4-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control of the Morita pump (11) by incorporating the control step of Malagi in order to have a constant gas to water ratio (col 6 lines 4-23).

Regarding claim 5, Morita in view of Pressure and Malagi teaches all the limitations of claim 2. 
Morita does not teach:
a water pressure measurement step of measuring the water pressure of the functional water flowing out of the dissolving device, 
wherein at the control step, the feed water pump is controlled based on the water pressure of the functional water measured at the water pressure measurement step so that the water pressure of the functional water is kept at the predetermined water pressure.
Malagi teaches
a water pressure measurement step (pressure measurement of 600) of measuring the water pressure of the functional water flowing out of the dissolving device (col 6 lines 4-23), 
wherein at the control step, the feed water pump (625) is controlled based on the water pressure of the functional water measured at the water pressure measurement step so that the water pressure of the functional water is kept at the predetermined water pressure (col 6 lines 4-23).
Malagi teaches where the steps allow a constant gas to water ratio (col 6 lines 4-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control of the Morita pump (11) by incorporating the measurement and control steps of Malagi in order to have a constant gas to water ratio (col 6 lines 4-23).

Regarding claim 6, Morita in view of Pressure and Malagi teaches all the limitations of claim 2. Morita further teaches the pressurization step is performed to pressurize the ultrapure water regulated to the almost constant pressure at the pressure regulation step (pressure of col 5 lines 24-25).
Morita does not teach wherein the pressure regulation step is performed to regulate the water pressure of the ultrapure water to the almost constant pressure.
Pressure teaches wherein the pressure regulation step is performed to regulate the water pressure of the ultrapure water to the almost constant pressure in order to avoid damage to appliances (Water pressure reduction; Morita appliance of pump 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrapure water delivery of Morita (from tank 9) by incorporating the pressure regulation step of Pressure in order to avoid damage to appliances (Water pressure reduction; Morita appliance of pump 11 or Morita applicant of heat exchanger 12).

Regarding claim 7, Morita in view of Pressure and Malagi teaches all the limitations of claim 2. 
Morita does not teach wherein the pressurization step is performed to pressurize the ultrapure water before the pressure regulation step; and the pressure regulation step is performed to regulate the water pressure of the ultrapure water pressurized at the pressurization step, to the almost constant pressure.
Pressure teaches a pressure regulation valve (first paragraph) where water regulation comprises a pressure regulation step of regulating a water pressure of water to an almost constant pressure with a pressure regulating valve in order to avoid damage to appliances (Water pressure reduction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrapure water delivery of Morita (from tank 9) by incorporating the pressure regulation step of Pressure in order to avoid damage to appliances (Water pressure reduction; Morita applicant of heat exchanger 12).
The modification would result in wherein the pressurization step is performed to pressurize the ultrapure water before the pressure regulation step; and the pressure regulation step is performed to regulate the water pressure of the ultrapure water pressurized at the pressurization step, to the almost constant pressure.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. US 8,123,833 (hereafter Morita) and further in view of “Pressure regulator” Wikipedia published 27 Nov. 2014 (hereafter Pressure) and Malagi et al. US 8,882,084 B2 (hereafter Malagi).

Regarding claim 8, Morita teaches a method (Fig 3) of producing functional water (hydrogen containing cleaning water) by using ultrapure water (water in tank 9, col 10 lines 22-26, col 4 lines 8-15), comprising:
a pressure regulation and pressurization step (step comprising pump 11) having
a pressurization step of pressurizing the ultrapure water with a feed water pump (11); and
a dissolution step (step comprising device 14) of dissolving functional gas (hydrogen at 14) imparting a specific function (col 2 lines 22-42) in the ultrapure water having the water pressure adjusted at the pressure regulation and pressurization step with a dissolving device (14), after the pressure regulation and pressurization step (as shown in Fig 3, where water from the pressure regulation and pressurization step at pump 11 feeds device 14).
Morita does not teach:
a pressure regulation step of regulating a water pressure of the ultrapure water by reducing the water pressure of the ultrapure water to an almost constant pressure with a pressure regulating valve;
a water pressure measurement step of measuring a water pressure of the functional water flowing out of the dissolving device;
a control step of controlling a pressurization amount of the ultrapure water by the feed water pump and controlling a supply flow rate of the functional gas to the dissolving device based on the measured water pressure; and
wherein the feed water pump is controlled based on the measured water pressure so that the water pressure of the functional water is kept at a predetermined water constant pressure.
Pressure teaches a pressure regulation valve (first paragraph) where water regulation comprises a pressure regulation step of regulating a water pressure of water to an almost constant pressure with a pressure regulating valve in order to avoid damage to appliances (Water pressure reduction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrapure water delivery of Morita (from tank 9) by incorporating the pressure regulation step of Pressure in order to avoid damage to appliances (Water pressure reduction; Morita appliance of pump 11 or Morita applicant of heat exchanger 12).
Malagi teaches a functional water producing method (Fig 8) comprising
a water pressure measurement step (pressure measurement of 600) of measuring a water pressure of the functional water flowing out of the dissolving device (col 6 lines 4-23); and
a control step of controlling a pressurization amount of the ultrapure water by the feed water pump (625) and controlling a supply flow rate of the functional gas (“adjusts carbon dioxide pressure into the carbon dioxide orifice”) to the dissolving device based on the measured water pressure (col 6 lines 4-23),
wherein the feed water pump is controlled based on the measured water pressure (where the feed pump is adjusted based on the carbon dioxide adjustment) so that the water pressure of the functional water is kept at a predetermined water constant pressure (col 6 lines 4-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control of the Morita pump (11) by incorporating the measurement and control steps of Malagi in order to have a constant gas to water ratio (col 6 lines 4-23).


Response to Arguments
The following is a response to Applicant’s arguments filed 30 Sep. 2021:

Applicant argues that the 112b rejections are overcome by amendment.
Examiner agrees and the rejections are withdrawn.

Applicant argues that the claim 1 amendment overcome the rejection in view of Morita and Pressure.
Examiner agrees and the rejections are withdrawn. However, upon further search and/or consideration claim 1 is rejected in view of Morita, Pressure, and Saito.

Applicant argues that Morita and Pressure do teach the pressure regulation step and the pressurization step before the dissolution step.
Examiner disagrees. Morita teaches a pressurization step (at pump 11) which is before the dissolution step (at unit 14). Pressure teaches pressure regulation at the outlet of a pump. Therefore, the combination teaches the pressure regulation step and the pressurization step before the dissolution step.
Applicant argues that because Morita teaches where the feed pressure of the water from pump 11 is 0.2 MPa. Because claim 1 now recites the pressure of 250 to 300 kPa before the pressurization and regulation step, the regulation step of Pressure would not be obvious.
Examiner disagrees. A pressure regulator would still be obvious in order to protect appliances such as the pump or the heat exchanger. Further, one or ordinary skill would recognize the benefit of a pressure regulator at the outlet of the pump to stabilize the pressure and to ensure that now pressure spikes damaged the heat exchanger.
Further, recited pressure of 250 to 300 kPa is before the pressure regulation and pressurization step, therefore the pressure of the water after pump 11 is not relevant to the argument.

Applicant argues that Malagi does not teach controlling a pressurization amount of the ultrapure water by the feed water pump and controlling a supply flow rate of the functional gas into the dissolving device based on the measured water pressure.
Examiner disagrees. Malagi teaches a feedback control mechanism which uses the functional water pressure as an input (i.e. the pressure at the outlet of carbonator 10 in Fig 8). The gas pressure is used to drive the water pump, such that the water pressure is always proportional to the carbon dioxide pressure. When the gas pressure decreases, the water pressure decreases due to the constant gas/water proportion, and thus the outlet pressure decreases due to the decrease in both the gas and water supply pressures. The feedback control mechanism uses the output pressure data to increase the gas pressure. Because the water and gas are in constant proportion, the increase in gas pressure then increases the water pressure. In this way, Malagi teaches controlling a pressurization amount of the ultrapure water by the feed water pump and controlling a supply flow rate of the functional gas into the dissolving device based on the measured water pressure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776